DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STACY S. O'NEILL,
                             Appellant,

                                     v.

                         CHARLES V. O'NEILL,
                              Appellee.

                               No. 4D17-1470

                           [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Scott    Suskauer,      Judge;   L.T.    Case     No.
2016DR004547XXXXMB.

  Gary Brookmyer of Brookmyer, Hochman, Probst & Jonas, P.A., Palm
Beach Gardens, for appellant.

  Andrew Harris of Burlington & Rockenbach, P.A., West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.